DETAILED ACTION
This is in response to applicant's communication filed on 07/22/2021 wherein:
Claim 1-15 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 4, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spahl et al. (US 20150161834 A1).

Regarding claim 1, Spahl discloses a vehicle control system (abstract and Fig. 4-5) that performs control over wireless communication in a vehicle having functionality of wide-area wireless communication through a public line (Fig. 4 – Telematics function/cellular transceiver 65 and ¶0044-0046)  and narrow-area wireless communication that performs narrow-area wireless communication for directly communicating with a mobile terminal (Fig. 4 – Bluetooth or WiFi wireless transceiver 65  and ¶0043-0046), the vehicle control system comprising: 
a vehicle positional information obtaining unit obtaining vehicle positional information indicating a current position of the vehicle (¶0012 – “For example, the vehicle parked position could be obtained from a GPS receiver in the vehicle”); 
a user terminal positional information obtaining unit obtaining user terminal positional information indicating a current position of a user terminal (Fig. 3 and ¶0037 – “Wireless device 34 may further include a GPS receiver capable of receiving down-linked GPS signals 41 from a plurality of GPS satellites 40”), the user terminal having functionality of the wide-area wireless communication and the narrow-area wireless communication (Fig. 3-4 and ¶0037 disclose user terminal having cellular communication function – i.e. wide area wireless communication – and Bluetooth/WiFi communication – i.e. narrow-area wireless communication) and being the mobile terminal to be used by a user of the vehicle (Fig. 3 and ¶0014-0015, 0021-0023 and Fig. 5 disclose mobile device being used by user of vehicle) ; 
a relative distance recognizing unit recognizing a relative distance between the vehicle and the user terminal based on the vehicle positional information and the user terminal positional information (Fig. 3, Fig. 5, and ¶0038, 0050-0051 disclose detecting whether user is within approach region 31 for increasing polling, which indicates a relative distance recognizing unit recognizing a relative distance between the vehicle and the user terminal based on the vehicle positional information and the user terminal positional information);
a wide-area wireless communication control unit controlling implementation of the wide-area wireless communication in the vehicle (Fig. 4 – Telematics function/ cellular transceiver 65 and ¶0044-0064, which indicates a control unit for regulating the function of wide area communication); and 
a narrow-area wireless communication control unit controlling implementation of the narrow-area wireless communication in the vehicle (Fig. 4 and ¶0043-0046  – Bluetooth or WiFi wireless transceiver 65, LF transmitter 54) and, if the relative distance is longer than or equal to a first determination distance set based on a communicable distance of the narrow-area wireless communication, restricting implementation of the narrow-area wireless communication in the vehicle (Fig. 5 step 70-71 and ¶0050-0051 disclose restricting polling rate when user is outside of the approach region).


Regarding claim 4, Spahl discloses the vehicle control system according to claim 1, wherein the vehicle positional information obtaining unit, the user terminal positional information obtaining unit, the relative distance recognizing unit and the narrow-area wireless communication control unit are provided in the vehicle (Fig. 3, Fig. 5, and ¶0038, 0050-0051 disclose detecting whether user is within approach region 31 for increasing polling, which indicate a relative distance recognizing unit recognizing a relative distance between the vehicle and the user terminal based on the vehicle positional information and the user terminal positional information), the vehicle positional information obtaining unit obtains the vehicle positional information based on a vehicle position detection signal by a vehicle position sensor provided in the vehicle (¶0012 – “For example, the vehicle parked position could be obtained from a GPS receiver in the vehicle”); and the user terminal positional information obtaining unit obtains the user terminal positional information by receiving the user terminal positional information transmitted from the user terminal through the wide-area wireless communication (¶0039 – “The user activity that may trigger the switch to the approach pending mode may be detected as a user button activation in an RKE system using UHF channel 35 or a Telematics-based key fob application on the phone that would transmit the same RKE virtual button activation via path 37 through 38. Alternatively, the user action may involve a particular use of a cellular smart phone or particular movements of the smart phone as determined using GPS localization, for example. In this case, device 34 may also notify the vehicle via path 37 through 38”).

Regarding claim 10, the scope and content of the claim recites a vehicle control method performed by the system of claim 1, therefore, being addressed as in claim 1.

Regarding claim 11, the scope and content of the claim recites a vehicle control method to be executed by a terminal processor in the vehicle control system of claim 1, therefore, being addressed as in claim 1.

Allowable Subject Matter
Claim 2-3, 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12-15 are allowed over prior art.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG HONG whose telephone number is (571)270-7928.  The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DUNG HONG/
Primary Examiner, Art Unit 2643